Citation Nr: 1620407	
Decision Date: 05/19/16    Archive Date: 05/27/16

DOCKET NO.  13- 03 667A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for myocardial infarction.

2.  Entitlement to a total disability evaluation based on individual unemployability (TDIU) based on service-connected myocardial infarction.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Hemphill, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1967 to May 1969.

These matters come before the Board of Veterans' Appeals (Board) on appeal from April 2011 and December 2012 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The April 2011 rating decision granted service connection for myocardial infarction and assigned a 10 percent disability rating.  During the pendency of the appeal, the RO increased the rating to 30 percent in a December 2012 rating decision.  The Veteran has not withdrawn his claim for an increased rating and applicable law mandates that, when a veteran seeks an increased evaluation, it will generally be presumed that the maximum benefit allowed by law and regulation is sought, and it follows that such a claim remains in controversy where less than the maximum benefit available is awarded.  See AB v. Brown, 6 Vet. App. 35 (1993). 

This appeal has been processed entirely electronically using the Veterans Benefits Management System (VBMS) and Virtual VA.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

On review, the Board finds that additional development is necessary prior to the adjudication of the claims.

The Veteran was most recently provided with a VA examination in July 2011 in connection with his claim; however, there is an indication that this disability may have increased in severity since that time.  In this regard, a February 2013 private treatment record indicates that the Veteran may have angina more often and increased exertional dyspnea.  Additionally, in a February 2013 buddy statement from P.H, it was indicated that the Veteran experiences pain that is so bad that he passes out.  VA's General Counsel has indicated that when a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate.  VAOPGCPREC 11-95 (April 7, 1995); see also Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  Therefore, the Board finds that a VA examination is necessary to ascertain the current severity and manifestations of the Veteran's service-connected myocardial infarction.

In light of the remand, relevant ongoing medical records should also be requested. 38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if the material could be determinative of the claim).  The Board notes that the record indicates that the Veteran does not receive treatment from any VA medical centers.

As the issue of entitlement to TDIU is inextricably intertwined with this increased rating claim, the TDIU issue will be held in abeyance pending the completion of the REMAND.  See Harris v. Derwinski, 1 Vet. App. at 183 (1990).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for myocardial infarction.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

2.  After completing directive #1, the Veteran should be afforded a VA examination to ascertain the current severity and manifestations of his service-connected myocardial infarction.  The claims file must be made available to and reviewed by the examiner, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All appropriate tests and studies should be accomplished and all clinical findings should be reported in detail.

The examiner should report all signs and symptoms related to the Veteran's service-connected myocardial infarction.  In particular, the examiner should state the number of workload METs resulting in dyspnea, fatigue, angina, dizziness, or syncope. 

He or she should also indicate whether the Veteran has had chronic congestive heart failure or more than one episode of acute congestive heart failure in the past year. 

The examiner should further state whether the Veteran has left ventricular dysfunction, and if so, the percent of ejection fraction. 

The examiner should also provide a discussion regarding the impact of the disability on the Veteran's ability to maintain employment and the Veteran's current employment status.

The examiner must provide a detailed explanation for each opinion rendered.

3.  Thereafter, review the claims file and ensure that the foregoing development actions, as well as any other development that may be in order, has been conducted and completed in full.

4.  Then, readjudicate the claim on appeal.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a SSOC and given the appropriate opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




